Indictment for an assault and battery.
The defendant was indicted for an assault and battery on his wife.
The complainant exhibited a black eye, and proved that her husband had, without any provocation, struck her a blow with his fist, which caused it. She was pregnant.
The defendant's counsel intimated that a husband, had the right to chastise his wife; and it would not be politic to encourage these complaints in a court of justice, between persons bearing the relation of husband and wife.
The Court. — The wife must be protected. We know of no law that will authorize a husband to strike his pregnant wife a blow with his fist, such as has been inflicted on this woman.
The attorney general said that the court had heretofore decided in the case of the State vs. George Gibbs, in Kent, that any undue or excessive battery by a husband of his wife either in degree, or with improper means, was indictable.
The Court imposed a fine on Buckley; and directed him to be bound to surety of the peace. *Page 553